Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the restriction requirement filed on 1/14/2022
Claims 7 and 8 have been non-elected
Claims 7,8 18 and 19 have been cancelled
Claims 1-6 and 9-17  have been elected for examination
Claims 1-6 and 9-17 have been rejected
Claim Rejections - 35 USC § 101
1.	Claims 12 and 15 the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer -readable medium storing instructions”  is not tangibly embodied. “A non-transitory computer-readable medium” overcomes such rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-6 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lo Li et al. US publication no. 2018/0278272 (Hereinafter Li) and further in view of Owada US patent no. 6,027,243 (Hereinafter Owada).
3.	In regard to claim 1, Li / Owada teach:
A method performed by a wireless transmitter for encoding information bits, the method comprising: 
(Figure 2 in Li)
receiving a set of information bits; 
(Figure 2, ref. (220) in Li)
determining a set of parity check bits, 
(Section [0063] in Li)
wherein each parity check bit in the set of parity check bits is the binary sum of values of all bits in front of it; 
(Figure 3 and col. 3, lines (1-55) in Owada)
concatenating the set of information bits with the set of parity check bits; 
(Figure 3 in Li)
polar encoding the information bits into a set of information bits and frozen bits; and 

transmitting the encoded set of information bits to a wireless receiver.
(Figure 2, ref. (215) in Li)
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Li with Owada  that comprises parity check bit in the set of parity check bits is the binary sum of values of all bits in front of it. 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for improved a polar coding technique, which may be computationally complex and resource intensive, consequently leading to latency issues or unsuccessful decoding of a received codeword.
4.	In regard to claim 2, Owada teaches:
The method of claim 1, wherein each parity check bit in the set of parity check bits is the binary sum of all bits values in front of it, except for other parity check bits.
(Figure 3 and col. 3, lines (1-55) in Owada)
5.	In regard to claim 3, Owada teaches:
The method of claim 1, wherein the bits in front of each parity check bit in the set of parity check bits includes at least one preceding parity check bit.
(Figure 3 and col. 3, lines (1-55) in Owada)
6.	Claim 4 is the reverse method  process  of decoding polar encoded information of claim 1 and rejection in view of Li / Owada for the same reasons as per claim 1.
7.	Claims 5 and 6 are rejected for the same reasons as per claims 2 and 3.
8.	In regard to claim 9, Li teaches:
A wireless device for encoding information bits, the wireless device comprising: 
 processing circuitry configured to perform any of the steps of claim 1; and 
power supply circuitry configured to supply power to the wireless device.
(Figure 1 in Li)
9.	In regard to claim 10, Li teaches:
A base station for encoding information bits, the base station comprising: 
processing circuitry configured to perform any of the steps of claim 1; 
power supply circuitry configured to supply power to the wireless device.
(Figure 1 in Li)
10.	In regard to claim 11, Li teaches:
A user equipment (UE) for encoding information bits, the UE comprising: 
an antenna configured to send and receive wireless signals; 
radio front-end circuitry connected to the antenna and to processing circuitry, and configured to condition signals communicated between the antenna and the processing circuitry; 
the processing circuitry being configured to perform any of the steps of claim 1 
an input interface connected to the processing circuitry and configured to allow input of information into the UE to be processed by the processing circuitry; 
an output interface connected to the processing circuitry and configured to output information from the UE that has been processed by the processing circuitry; and 
a battery connected to the processing circuitry and configured to supply power to the UE.
(Figure 1 in Li)
11.	Claims 12-14 are rejected for the same reasons as per claims 1-3.
12.	Claims 15-17 are rejected for the same reasons as per claims 4-6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112